Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him-of the crime of book-making (Penal Law, § 986). Judgment of conviction reversed on the law, the information dismissed on the ground that the evidence was not sufficient to warrant the finding of guilt beyond a reasonable doubt (People V. Biohardson, 287 N. Y. 563; People v. Soshtain, 288 N. Y. 658); and bail exonerated. Close, P. J., Hagarty, Johnston and Lewis, JJ., concur; Carswell, J., dissents and votes to affirm.